Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 1 of 12 PageID #: 1998



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  UNITED STATES OF AMERICA,

                    Plaintiff,
        v.                                           CRIMINAL NO.   1:17CR71-1
                                                          (Judge Keeley)
  MEYLAN MONTALVO GOMEZ,

                    Defendant.

                  MEMORANDUM OPINION AND ORDER DENYING
         MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]


        Pending    before   the   Court       are   motions   for   compassionate

  release, filed pursuant to 18 U.S.C. § 3582(c)(1)(A), by the

  defendant, Meylan Montalvo Gomez (“Gomez”) (Dkt. Nos. 344, 345).

  For the reasons that follow, the Court DENIES her motions.

                                  I. BACKGROUND

        On December 5, 2017, a grand jury charged Gomez with one count

  of conspiracy to commit access device fraud, in violation of 18

  U.S.C. § 1029(b)(2), and one count of access device fraud - use of

  unauthorized access device, in violation of 18 U.S.C. §§ 1029(a)(2)

  and (c) (Dkt. No. 1). Gomez pleaded guilty to both counts, and the

  Court accepted her guilty plea on June 19, 2018 (Dkt. No. 198). The

  Court sentenced Gomez to fifty-seven (57) months of incarceration,

  to be followed by three (3) years of supervised release (Dkt. No.

  239). After Gomez appealed, the United States Court of Appeals for

  the Fourth Circuit affirmed her conviction and sentence in July

  2019 (Dkt. No. 312). Gomez is incarcerated at FCI Aliceville in

                                          1
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 2 of 12 PageID #: 1999



  USA V. GOMEZ                                                     1:17CR71-1

                   MEMORANDUM OPINION AND ORDER DENYING
          MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

  Aliceville, Alabama, and her projected release date is December 5,

  2021.

        On June 2, 2020, Gomez, pro se, sought compassionate release,

  and the Court appointed the Office of the Federal Public Defender

  for the Northern District of West Virginia to represent her (Dkt.

  Nos. 329, 330). On July 13, 2020, the Court directed her counsel to

  file a memorandum no later than July 24, 2020, and granted two

  extensions of time so Gomez could exhaust her administrative

  remedies (Dkt. Nos. 334, 337, 342). On October 16, 2020, Gomez

  filed a motion for compassionate release and, three days later,

  filed an identical second motion with three exhibits attached (Dkt.

  Nos. 344, 345). The Government responded on October 26, 2020,

  following which Gomez did not reply (Dkt. No. 351).

                                II. DISCUSSION

  A.    Applicable Law

        Once imposed, a Court may not modify a term of imprisonment

  except in specific, limited circumstances. See United States v.

  McCoy, 981 F.3d 271 (4th Cir. 2020). One of these circumstances,

  compassionate release, permits courts to “reduce the term of

  imprisonment after a “three-step inquiry”: (1) a defendant exhausts

  all administrative remedies; (2) an extraordinary and compelling

  reason   for   a   sentence   reduction   exists;    and   (3)   a   sentence

                                        2
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 3 of 12 PageID #: 2000



  USA V. GOMEZ                                                     1:17CR71-1

                  MEMORANDUM OPINION AND ORDER DENYING
         MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

  reduction is consistent with all relevant sentencing factors listed

  in 18 U.S.C. § 3553(a). United States v. Jones, 980 F.3d 1098, 1101

  (6th Cir. 2020).

        18 U.S.C. § 3582 does not define the term “extraordinary and

  compelling” but instead requires that any sentence reduction be

  consistent with the applicable policy statements of the United

  States Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(ii); 28

  U.S.C. § 944(t) (directing the Sentencing Commission to “describe

  what should be considered extraordinary and compelling reasons for

  sentence reduction”). In United States v. McCoy, however, the

  Fourth Circuit observed that “[t]here is as of now no ‘applicable’

  policy statement governing compassionate-release motions filed by

  defendants under the recently amended 18 U.S.C. § 3582(c)(1)(A),

  and as a result, district courts are ‘empowered . . . to consider

  any   extraordinary    and   compelling     reason   for   release   that   a

  defendant might raise.’” 981 F.3d at 284 (quoting United States v.

  Zullo, 976 F.3d 228, 230 (2nd Cir. 2020))(emphasis in original).

        A desire to care for aging parents, without more, does not

  constitute     an   extraordinary      or   compelling     reason    for    a

  compassionate release. United States v. Goldberg, 2020 WL 1853298,

  at *4 (D.D.C. Apr. 13, 2020). After all, "[m]any, if not all,

  inmates have aging and sick parents." United States v. Ingram, 2019

                                        3
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 4 of 12 PageID #: 2001



  USA V. GOMEZ                                                             1:17CR71-1

                   MEMORANDUM OPINION AND ORDER DENYING
          MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

  WL 3162305, at *2 (S.D. Ohio July 16, 2019). Rather, an inmate must

  demonstrate that he or she is the only possible caregiver for an

  incapacitated parent. United States v. Allen, 2021 WL 3025458, at

  *3 (W.D. Va. July 16, 2021) (citing United States v. Bucci, 409

  F.Supp. 3d. 1,2 (D. Mass. 2019)). Specifically, the family member

  must be “completely unable to care for himself or herself”. United

  States v. Lisi, 440 F. Supp 3d 246 (S.D.N.Y. 2020).

  B.    Analysis

        1.    Administrative Exhaustion

        A defendant who moves for compassionate release must exhaust

  her remedies with her warden and the BOP before filing a motion for

  compassionate release. McCoy, 981 F.3d at 283.                On July 28, 2020,

  Gomez   submitted      her    administrative      request     for   compassionate

  release to the warden of FCI Aliceville (Dkt. No. 345-1). The

  warden received her request on August 4, 2020, and denied it on

  August 17, 2020. Id. Gomez did not appeal this denial to the BOP

  and instead filed her motion for compassionate release on October

  16, 2020 (Dkt. No. 344).

        18   U.S.C.      §     3582(c)(1)       requires     “exhaustion     of   all

  administrative rights or the lapse of 30 days from the warden’s

  receipt    of    the   inmate’s    request       for     compassionate     release,

  whichever is earlier”. United States v. Thompson, 458 F. Supp. 3d

                                            4
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 5 of 12 PageID #: 2002



  USA V. GOMEZ                                                       1:17CR71-1

                  MEMORANDUM OPINION AND ORDER DENYING
         MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

  482, 485 (S.D. W. Va. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A))

  (emphasis in original). If a request for compassionate release is

  denied by a warden within 30 days of receipt, the inmate must

  appeal that denial to the BOP. See United States v. Komorski, 467

  F. Supp.3d 227, 232 (M.D. Pa. June 17, 2020) (“[C]ases indicate

  that this statutory exhaustion requirement has been interpreted to

  excuse full exhaustion of administrative remedies only if 30 days

  have elapsed without any response from the Bureau of Prison’s to

  the inmate’s request.”) (citation omitted); see also United States

  v. Whisenant, 2021 WL 392728, at *2 (D. Kan. Feb. 4, 2021) (“if the

  warden responds to a request within 30 days, defendant must fully

  exhaust available administrative appeals before filing a motion in

  district court.”) (citation omitted).

        Gomez     has   not   satisfied       the   administrative   exhaustion

  requirement of § 3582(c)(1)(A) because she did not appeal the

  timely denial by the warden. However, even were Gomez’s motions not

  barred by her failure to exhaust her administrative remedies, the

  reasons she asserts, taken in combination with the sentencing

  factors, do not justify compassionate release at this time.

        2.      Extraordinary and Compelling Reasons

        Gomez seeks compassionate release in order to assist her

  mother during the COVID-19 pandemic, but fails to demonstrate any

                                          5
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 6 of 12 PageID #: 2003



  USA V. GOMEZ                                                     1:17CR71-1

                     MEMORANDUM OPINION AND ORDER DENYING
            MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

  extraordinary and compelling reason for the Court to release her to

  home confinement. Gomez contends she is the sole caregiver for her

  mother, who she claims has been incapacitated during the pandemic

  due to her health history of skin cancer and lack of family support

  (Dkt. No. 345). Gomez alleges that her mother's history of cancer

  puts her at greater risk for developing a serious illness from the

  COVID-19 virus and contends that her mother’s reliance on public

  transportation enhances her risk of exposure. Id.

        The Government argues that Gomez has failed to sufficiently

  demonstrate that her mother’s skin cancer makes her unable to care

  for herself (Dkt. No. 351). It also contends Gomez has failed to

  show her mother’s skin cancer diagnosis increases her risk for

  contracting a serious illness from the COVID-19 virus. Id. The

  Government further asserts that Gomez has not established she could

  provide transportation for her mother as an alternative to public

  transportation. Id.

        According to the Centers for Disease Control and Prevention

  (“CDC”), a cancer patient may be more likely to become severely ill

  from COVID-19 because certain cancer treatments may weaken the

  body’s immune response.1 Notably, although Gomez's mother was


        1
            CDC, COVID-19: People with Certain Medical Conditions, (May
  1          3       ,                 2       0       2      1       )

                                        6
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 7 of 12 PageID #: 2004



  USA V. GOMEZ                                                          1:17CR71-1

                     MEMORANDUM OPINION AND ORDER DENYING
            MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

  diagnosed with skin cancer in 2016 and 2019, according to her

  medical     records,   her   plan   of       care   is   “medical   surveillance

  following completed treatment” (Dkt. No. 345-2 at 4). Importantly,

  her records do not indicate that she is undergoing any active

  course of chemotherapy or other immune-suppressing treatment (Dkt.

  No. 345-2).2 Further, her records do not discuss any impact to her

  ability to care for herself. Therefore, Gomez has not demonstrated

  that her mother is incapacitated or even at greater risk for

  contracting COVID-19 based on her past cancer diagnosis.

        Second, although Gomez’s contention that she is the sole

  caregiver for her mother is colorable, she has not established

  that, if released early, she could help transport her mother to her

  doctor’s appointments without using public transportation. At the

  time of her sentencing, her mother resided with Gomez’s father;

  however, the two have since separated and are no longer associated



  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/
  people-with-medical-conditions.html (last accessed Aug. 4, 2021).
        2
         The National Institutes of Health advises that clinical
  outcomes of COVID-19 are generally worse in people who are being
  treated for cancer, citing recent studies suggesting that patients
  undergoing chemotherapy have a higher case-fatality rate than the
  general population. NIH, COVID-19 Treatment Guidelines: Special
  Considerations in Adults and Children with Cancer, (Aug. 4, 2021)
  https://www.covid19treatmentguidelines.nih.gov/special-population
  s/cancer/ (last accessed Aug. 4, 2021).

                                           7
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 8 of 12 PageID #: 2005



  USA V. GOMEZ                                                       1:17CR71-1

                  MEMORANDUM OPINION AND ORDER DENYING
         MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

  (Dkt. No. 345 at 5). Gomez also explains that her mother has no

  other children     or    family    residing   in   the   United   States.   Id.

  According to Gomez, her mother relies on public transportation

  because she never obtained her driver's license, is unable to

  afford private transportation, and does not have family support.

  Id.   She   further     contends   that    her   mother's   frequent   public

  transportation use puts her at a greater risk for exposure to the

  COVID-19 virus and, if Gomez is not there to assist, her mother

  could face life-threatening consequences. Id.

        Although using public transportation may potentially increase

  her mother's risk of contracting COVID-19 through community spread,

  Gomez fails to demonstrate how her requested release to home

  confinement would improve her mother's situation. Specifically,

  Gomez does not indicate whether she has a driver's license or

  access to a personally owned vehicle in order to provide a safer

  form of transportation to her mother. Her assertions also support

  the fact that her mother completes daily tasks without assistance,

  such as utilizing public transportation, and is therefore not

  incapacitated.

        Although Gomez may be her mother’s sole caretaker, she has not

  provided any documentation suggesting her mother is unable to care



                                         8
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 9 of 12 PageID #: 2006



  USA V. GOMEZ                                                      1:17CR71-1

                  MEMORANDUM OPINION AND ORDER DENYING
         MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

  for herself. Thus, Gomez has failed to establish any extraordinary

  or compelling reasons for compassionate release.

        3.    Sentencing Factors

        Even if Gomez could establish extraordinary and compelling

  reasons for a sentence reduction, the Court must consider the §

  3553(a) factors to determine whether a sentence reduction is

  appropriate. United States v. Raia, 954 F.3d 594 (3d Cir. 2020);

  United States v. Williams, 1:13-CR-370-4, 2020 WL 5097490, at *3

  (M.D.N.C. Aug. 28, 2020). Any decision to release an inmate early

  pursuant to § 3582(c)(1)(A)(i) must be consistent with the relevant

  sentencing    factors   requiring     the   Court   to   impose   a   sentence

  “sufficient, but not greater than necessary”. 18 U.S.C. § 3553(a).

  The relevant considerations under § 3553(a) include 1) the nature

  and circumstances of the offense, 2) the defendant’s history and

  characteristics, and 3) whether the sentence imposed reflects the

  seriousness of the offense, promotes respect for the law, deters

  criminal conduct, and protects the public from future crime. Id.

        In this vein, it is necessary to carefully weigh Gomez’s

  history in     this   case.   While   on unsupervised      probation    for a

  conviction related to access device fraud, Gomez used black-market

  skimming devices in West Virginia to obtain credit card information

  from card readers on gas station pumps (Dkt. No. 231 at 11). She

                                        9
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 10 of 12 PageID #: 2007



   USA V. GOMEZ                                                       1:17CR71-1

                    MEMORANDUM OPINION AND ORDER DENYING
           MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

   then made purchases and cash withdrawals with the “cloned” credit

   cards created with this information. Id. Gomez traveled from

   Florida over a period of two months in 2017 to conduct the skimming

   scheme, and opened a bank account to deposit a portion of the

   scheme’s proceeds, pay for various travel expenses, and withdraw

   money from the cloned cards. Id. at 12. In addition to her sentence

   of    incarceration,   she   was   ordered    to    pay   over    $61,000   in

   restitution (Dkt. No. 257).

          Gomez argues that her fraudulent activity was directly related

   to her cocaine addiction and her struggle with poverty (Dkt. No.

   345). Further, while acknowledging its serious nature, she contends

   this offense does not indicate that she is violent or dangerous.

   Id.    Gomez also argues that she has been sober while incarcerated

   and will not pose a danger to the community if she receives

   appropriate substance abuse treatment and supervision. Id.

          In its response, the Government contends that Gomez’s conduct

   required   “a   certain   sophistication     with   careful      planning   and

   execution” (Dkt. No. 351 at 7). Although her conduct was not

   violent, the Government notes that the Court considered the harm to

   the community, preying on “unaware victims while they were simply

   filling up their gas tanks,” significant enough to warrant a severe

   sentence. Id.

                                        10
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 11 of 12 PageID #: 2008



   USA V. GOMEZ                                                    1:17CR71-1

                   MEMORANDUM OPINION AND ORDER DENYING
          MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

         Notably, although this is Gomez’s first significant sentence

   of incarceration, she has engaged in fraudulent conduct before. In

   June 2016, she pleaded guilty to criminal possession of a forged

   instrument in the third degree and was sentenced by a state circuit

   court in Lexington, Kentucky to six months of jail, suspended, and

   two years of unsupervised probation. Id. Regarding that conviction,

   Gomez was found in possession of 22 counterfeit credit cards and

   $3,000.00 worth of fraudulently-obtained merchandise. Id.

         Unfortunately, Gomez’s repeated fraudulent conduct poses a

   serious risk to the community. Although she contends her fraudulent

   conduct was directly related to her substance abuse, she does not

   argue that she participated in a substance abuse treatment program

   while incarcerated. Instead, her second conviction for fraudulent

   activity underscores her risk of recidivating upon release.

         Moreover, although Gomez claims her struggle with poverty is

   a root cause of her criminal conduct, it appears her unauthorized

   purchases were not limited to basic necessities, with the intended

   loss calculated as at least $1,000,000.00 (Dkt. No. 231 at 22).

   Indeed, the products of the transactions with the cloned credit

   cards were “predominantly money orders and gift cards.” Id. at 11.




                                        11
Case 1:17-cr-00071-IMK-MJA Document 388 Filed 08/13/21 Page 12 of 12 PageID #: 2009



   USA V. GOMEZ                                                    1:17CR71-1

                   MEMORANDUM OPINION AND ORDER DENYING
          MOTIONS FOR COMPASSIONATE RELEASE [DKT. NOS. 344, 345]

         In sum, Gomez’s history and characteristics and risk of

   recidivism, when combined with the need to promote respect for the

   law and adequately punish her, argues against a sentence reduction.

                                III. CONCLUSION

         Because a sentence reduction would be inconsistent with the

   § 3553(a) factors, and for the other reasons discussed, the Court

   DENIES Gomez’s motions for compassionate release WITHOUT PREJUDICE

   (Dkt. No. 344, 345).

         The Clerk SHALL transmit copies of this Order to counsel of

   record and all appropriate agencies.

   DATED: August 13, 2021.

                                             /s/ Irene M. Keeley
                                             IRENE M. KEELEY
                                             UNITED STATES DISTRICT JUDGE




                                        12
